Citation Nr: 9901910	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-23 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1946 to May 1949 
and from August 1950 to August 1954. 

This matter initially came to the Board of Veterans Appeals 
(Board) from a May 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim of entitlement to an 
increased evaluation for service-connected prostatitis.  The 
veteran submitted his notice of disagreement in January 1996, 
and a statement of the case was issued that April.  VA 
received the veterans substantive appeal and request for a 
personal hearing in June 1996.  A hearing was scheduled as 
per his request, but the veteran failed to appear.  


REMAND

The veterans claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  Under appropriate circumstances, the duty to assist 
includes conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO in order to fulfill this statutory 
duty prior to appellate review of the veterans claim.

Service connection is currently in effect for prostatitis 
under the provisions of 38 C.F.R.  Part 4, Diagnostic Code 
7527 (1998), which contemplates prostate gland injuries, 
infections, hypertrophy, and postoperative residuals.  Under 
this Diagnostic Code, the disabilities are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  In the instant case, the medical evidence does 
not offer a clear picture of the veterans disabilities.  

The last VA examination was conducted in 1988 when the 
veteran filed his claim of service connection for 
prostatitis.  When the veteran submitted his claim for an 
increased rating, he mentioned that he was to undergo an 
examination that April.  The records show that the veteran 
reported a history of a prostate gland problem, and did not 
have any acute complaints.  The rectal examination revealed 
good tone, a nonenlarged prostate, nontender, and negative 
guaiac.  In his substantive appeal, the veteran asserted that 
the medical evidence could be interpreted in several ways, 
and further noted that evidence of pyuria with diurnal and 
nocturnal frequency had been overlooked.  

In developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiners access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  Since the evaluation of this disability requires 
the reporting of specific findings, another examination is in 
order.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veterans claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should obtain from the 
veteran, the names and addresses of all 
medical care providers who have recently 
treated the veteran for his service-
connected prostatitis.  After securing 
the necessary release for any non-VA 
records, the RO should obtain these 
records and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of his 
service-connected prostatitis.  The 
examiner should express an opinion as to 
whether voiding dysfunction or urinary 
tract infection is the predominant 
manifestation of his prostatitis.  The 
examiner should state the findings in 
terms consistent with the applicable 
rating criteria for urinary tract 
infection or voiding dysfunction.  Any 
necessary tests or studies should be 
conducted, and addressed in the 
examination report.  The claims folder 
should be made available to and reviewed 
by the medical examiner prior to the 
examination for use in the study of the 
case. 

3.  The RO should review the increased 
evaluation claim currently on appeal.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
